Citation Nr: 1139253	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  04-27 252	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for right heel spur syndrome.

2.  Entitlement to a disability evaluation in excess of 10 percent for left heel spur syndrome.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  Previously assigned disability evaluations of 10 percent for heel spur syndrome, right foot with degenerative changes, and for the same with respect to the left foot were continued therein.

Thereafter, the Veteran initiated an appeal as to both disability evaluations.  His disabilities were recharacterized by the RO as heel spur syndrome, right foot with arthritis, right great toe, and the same with respect to the left foot in a May 2004 rating decision.  Each 10 percent disability evaluation was continued.  

Following the Veteran's perfection of his appeal, the Board denied disability evaluations in excess of 10 percent for right heel spur syndrome with arthritis of the right great toe and for the same on the left in a September 2005 decision.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an August 2007 Memorandum Decision, the CAVC vacated the Board's decision and remanded the matter back to the Board for further proceedings to address specific deficiencies found.

Pursuant to the CAVC's directives regarding these deficiencies, the Board remanded this matter in an April 2008 decision for additional development.  

Upon completion of the additional development, the Appeals Management Center (AMC) continued the 10 percent disability evaluations for right and for left heel spur syndrome and assigned separate 10 percent disability evaluations for arthritis of the right and of the left great toe in an October 2008 rating decision.

The Board denied disability evaluations in excess of 10 percent for all four of the aforementioned disabilities in a March 2009 decision.

Once again, the Veteran appealed to the CAVC.  A Memorandum Decision was issued by the CAVC in April 2011.  It was determined therein that the issues of entitlement to separate disability evaluations in excess of 10 percent for arthritis of the right and of the left great toe had been abandoned.  Regarding the issues of entitlement to disability evaluations in excess of 10 percent for right and for left heel spur syndrome, the Board's March 2009 decision was vacated.  These issues were remanded back to the Board for further proceedings to address particular deficiencies found.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the issues of entitlement to disability evaluation in excess of 10 percent for right heel spur syndrome and for left heel spur syndrome must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

The CAVC's August 2007 Memorandum Decision and the Board's April 2008 decision directed that a VA medical examination complete which an opinion as to the length and severity of flare-ups be obtained.  Such an examination was conducted in August 2008.  Of import here, the examiner opined at its conclusion as follows: 

... there was no pain on range of motion testing at this time other than that noted.  It is conceivable that pain could further limit function as described particularly after [the Veteran] being on his feet all day.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

In its April 2011 Memorandum Decision, the CAVC cited Stegall v. West, 11 Vet. App. 268 (1998) and Jones v. Shinseki, 23 Vet. App. 382 (2010).  Stegall stands for the proposition that "a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Jones stands for the proposition that the basis for an examiner's determination that an opinion cannot be provided without resort to speculation must be provided or otherwise apparent from a review of the record.

The CAVC found that the examiner who conducted the August 2008 VA medical examination did not clearly explain the basis for the opinion set forth above.  The CAVC also found that the basis was not clear from the Board's review of the evidence.  As such, the CAVC determined that Jones had not been satisfied and therefore that Stegall had been violated.  

Accordingly, the CAVC directed that "on remand, the Board should either provide the [Veteran] with a new examination or direct the August 2008 examiner to provide a basis for [the] opinion that it cannot be determined with any degree of medical certainty the degree to which [the Veteran's] pain during flare-ups causes additional limitation of motion."  The Veteran, "as a matter of law, [has] the right to compliance with the remand orders" contained in a decision of the CAVC.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  

The Board opts to obtain a new VA medical examination rather than seek clarification from the examiner who conducted the August 2008 medical examination of the basis of the opinion rendered therein.  Over three years have passed since this examination.  The other medical evidence of record is most recently dated in October 2008.  A more updated assessment of the current nature, extent, and severity of the Veteran's disabilities would be of considerable assistance to the Board when adjudication once again is undertaken.

Because the RO/AMC rather than the Board makes arrangements with respect to VA medical examinations, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination to determine the current nature, extent, and severity of his right and left heel spur syndrome (as noted in the introduction, his arthritis of the right and left great toe are no longer on appeal).  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  This shall include information on the frequency, length, and severity of any flare-ups.

A physical examination and all tests, studies, and/or evaluations deemed necessary next shall be performed.  This shall include, at a minimum, those to assess whether the Veteran's gait is abducted or otherwise abnormal and whether he has any functional loss in the form of limitation of motion (expressed in degrees when at all possible) of the ankle, foot, and/or toes.  Consideration in this latter regard shall be given to limitation of motion upon initial movement; limitation of motion with repeated movement due to weakness, excess fatigability, incoordination, or pain; as well as limitation of motion due to these factors during flare-ups.  

All findings from the physical examination and tests, studies, and/or evaluations conducted shall be reported and discussed in detail.  With respect to any limitation of motion of the great toes, the examiner shall opine as to whether it is attributable to heel spur syndrome (under appeal) or arthritis (no longer on appeal).  If the Veteran is not experiencing a flare-up at the time of examination, the examiner shall opine as to the limitation of motion that would be present during a flare-up.  

A complete basis/rationale shall be provided for each opinion rendered.  This includes opinions that a determination regarding a matter cannot be made.  Specific comment on the pertinent medical and lay evidence of record shall be made in this regard.  Citation to medical principles and/or literature also may be made.

Each of the above actions shall be documented fully in an examination report.

3.  Finally, readjudicate the issues of entitlement to a disability evaluation in excess of 10 percent for right heel spur syndrome and for left heel spur syndrome.  If either of these benefits is not granted in full, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

